253 U.S. 231 (1920)
HAWKE
v.
SMITH, SECRETARY OF STATE OF OHIO. (No. 2.)
No. 601.
Supreme Court of United States.
Argued April 23, 1920.
Decided June 1, 1920.
ERROR TO THE SUPREME COURT OF THE STATE OF OHIO.
Mr. J. Frank Hanly, with whom Mr. George S. Hawke, Mr. Arthur Hellen, Mr. Charles B. Smith, Mr. James Bingham and Mr. Remster A. Bingham were on the brief, for plaintiff in error.
*232 Mr. Lawrence Maxwell, with whom Mr. John G. Price, Attorney General of the State of Ohio, Mr. Judson Harmon and Mr. B.W. Gearheart were on the brief, for defendant in error.
Mr. Wayne B. Wheeler and Mr. James A. White, by leave of court, filed a brief as amici curiae.
Mr. George Wharton Pepper, Mr. Shippen Lewis and Mr. William Draper Lewis, by leave of court, filed a brief as amici curiae.
MR. JUSTICE DAY delivered the opinion of the court.
This case presents the same question as that already decided in No. 582, ante, 221, the only difference being that the amendment involved is the proposed Nineteenth Amendment to the Constitution extending the right of suffrage to women. The Supreme Court of Ohio upon the authority of its decision in Hawke v. Smith (No. 582) ante, 221, held that the constitution of the State requiring such submission by a referendum to the people, did not violate Article V of the Federal Constitution, and for that reason rendered a like judgment as in No. 582.
For the reasons stated in our opinion in No. 582 the judgment of the Supreme Court of Ohio must be
Reversed.